
	

116 S1146 IS: Supporting Caregivers Act
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1146
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mr. Casey (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Older Americans Act of 1965 to require the Assistant Secretary for Aging to identify
			 and disseminate best practices for the National Family Caregiver Support
			 program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Supporting Caregivers Act.
		2.National Family Caregiver Support program
 (a)In generalSection 214 of the Older Americans Act of 1965 (42 U.S.C. 3020e) is amended— (1)in the section heading, by striking Nutrition education and inserting Title III related activities;
 (2)by striking The Assistant Secretary and inserting the following:  (a)Nutrition educationThe Assistant Secretary; and
 (3)by adding at the end the following:  (b)National Family Caregiver Support program (1)Best practicesNot later than 1 year after the date of enactment of the Supporting Caregivers Act, and every 2 years thereafter, the Assistant Secretary shall—
 (A)identify best practices relating to the program carried out under section 373, including— (i)procedures and tools to assess the needs of caregivers;
 (ii)procedures and tools to monitor and evaluate the performance of State programs under such section; (iii)the development and use of caregiver service plans;
 (iv)the use of evidence-based caregiver support services; (v)the implementation of State programs under such section;
 (vi)best practices identified by the Family Caregiving Strategy under section 3 of the RAISE Family Caregivers Act (42 U.S.C. 3030s note) and best practices identified by the Family Caregiving Advisory Council under section 4 of that Act; and
 (vii)any other issue determined relevant by the Assistant Secretary; (B)disseminate the best practices described in subparagraph (A) to all State agencies, all area agencies on aging, and any entity that has contracted with an area agency on aging to carry out the services under section 373; and
 (C)make such best practices available to the public. (2)Grants or contracts for activities of national significanceThe Assistant Secretary shall make grants to or enter into contracts with States, public or private nonprofit agencies or organizations, institutions of higher education, or other organizations, including tribal organizations, for conducting activities of national significance to promote quality and continuous improvement in the support provided to family caregivers and older relative caregivers through the program carried out under section 373 through activities that include, with respect to such program, program evaluation, training, technical assistance, and research.
 (3)Administrative expensesOf the funds appropriated under section 216 to carry out this subsection for a fiscal year, not more than 5 percent may be used by the Administration for administrative expenses.
 (4)DefinitionsIn this section, the terms child, individual with a disability, and older relative caregiver have the meanings given those terms in section 372. .  (b)Availability of fundsSection 373(g)(2)(C) of the Older Americans Act of 1965 (42 U.S.C. 3030s–1(g)(2)(C)) is amended to read as follows:
				
					(C)Limitation
 (i)In generalA State may not use more than 15 percent of the total Federal and non-Federal share available to the State to provide support services to older relative caregivers.
 (ii)RequestAn area agency on aging may submit a request to the State for a fiscal year to exceed 15 percent of the total Federal and non-Federal share available to the area agency on aging to provide support services to older relative caregivers. The State shall grant such request for such fiscal year to the area agency on aging that submits such request if—
 (I)the request includes a demonstrated need within the service area of such area agency on aging; and
 (II)the State determines that, if it grants such request, the State will be able to comply with the limitation under clause (i) for the fiscal year.
 (iii)ReportsTo the extent practicable, the Assistant Secretary shall prepare, and make available to the public, an annual report on—
 (I)how many requests were granted under clause (ii) during the year covered by the report; (II)for each request granted, the percentage of total Federal and total non-Federal funding used to serve older relative caregivers by geographic location of such request during the year covered by the report;
 (III)the number of family caregivers and older relative caregivers receiving support services within the service area of each individual area agency on aging nationwide;
 (IV)the number of family caregivers and older relative caregivers receiving support services within the service area of each individual area agency on aging nationwide, dis­ag­gre­gated by each service described in paragraphs (1) through (5) of subsection (b); and
 (V)any other information determined appropriate by the Assistant Secretary. (iv)Rule of constructionNothing in clause (ii) shall exempt a State from complying with the limitation under clause (i) for a fiscal year..
 (c)Authorization of appropriationsSection 216(b) of the Older Americans Act of 1965 (42 U.S.C. 3020f(b)) is amended— (1)in paragraph (3), by striking ; and and inserting ;;
 (2)in paragraph (4), by striking the period and inserting ; and; and (3)by adding at the end the following:
					
 (5)to carry out section 214(b) (relating to the National Family Caregiver Support program) $3,000,000 for each of fiscal years 2020 through 2024..
 (d)Conforming amendmentSection 411(a) of the Older Americans Act of 1965 (42 U.S.C. 3032(a)) is amended— (1)by striking paragraph (11); and
 (2)by redesignating paragraphs (12) through (14) as paragraphs (11) through (13), respectively.  